1

2

3

4                               UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6                                                ***
7     MATTHEW WASHINGTON,                            Case No. 2:19-cv-00614-RFB-BNW
8                      Petitioner,                                     ORDER
             v.
9
      WARDEN WILLIAM GITTERE, et al.,
10
                     Respondents.
11

12          Petitioner Matthew Washington has submitted a pro se 28 U.S.C. § 2254 petition
13   for writ of habeas corpus. He has paid the filing fee, and therefore, his application to
14
     proceed in forma pauperis is denied as moot. The court has reviewed the petition
15
     pursuant to Habeas Rule 4, and it shall be docketed and served on respondents.
16
            A petition for federal habeas corpus should include all claims for relief of which
17

18   petitioner is aware. If petitioner fails to include such a claim in his petition, he may be

19   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

20   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his
21
     petition, he should notify the court of that as soon as possible, perhaps by means of a
22
     motion to amend his petition to add the claim.
23
            Petitioner has also filed a motion for appointment of counsel (ECF No. 2). There
24
     is no constitutional right to appointed counsel for a federal habeas corpus proceeding.
25

26   Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428

27   (9th Cir.1993). The decision to appoint counsel is generally discretionary. Chaney v.
28   Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481 U.S. 1023 (1987); Bashor
1    v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469 U.S. 838 (1984). However,
2    counsel must be appointed if the complexities of the case are such that denial of
3
     counsel would amount to a denial of due process, and where the petitioner is a person
4
     of such limited education as to be incapable of fairly presenting his claims. See
5
     Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th Cir.1970).
6

7    Here, it appears that Washington is serving lengthy sentences and that the legal issues

8    he wishes to raise may be complex. Therefore, in order to ensure due process, the

9    court grants Washington’s motion for counsel.
10
            IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma
11
     pauperis (ECF No. 1) is DENIED as moot.
12
            IT IS FURTHER ORDERED that the Clerk shall file and ELECTRONICALLY
13
     SERVE the petition (ECF No. 1-1) on the respondents.
14

15          IT IS FURTHER ORDERED that the Clerk shall add Aaron D. Ford, Nevada

16   Attorney General, as counsel for respondents.
17          IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel
18
     (ECF No. 2) is GRANTED.
19
            IT IS FURTHER ORDERED that the Federal Public Defender for the District of
20
     Nevada (FPD) is appointed to represent petitioner.
21

22          IT IS FURTHER ORDERED that the Clerk shall ELECTRONICALLY SERVE the

23   FPD a copy of this order, together with a copy of the petition for writ of habeas corpus

24   (ECF No. 1-1). The FPD shall have 30 days from the date of entry of this order to file a
25   notice of appearance or to indicate to the court its inability to represent petitioner in
26
     these proceedings.
27

28
                                                   2
1           IT IS FURTHER ORDERED that after counsel has appeared for petitioner in this
2    case, the court will issue a scheduling order, which will, among other things, set a
3
     deadline for the filing of an amended petition.
4

5           DATED: May 28, 2019.
6

7
                                                       RICHARD F. BOULWARE, II
8                                                      UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  3
